PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered January 6, 2014, in Escambia County Circuit Court case number 2013-CF-002789-A, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the services of appointed counsel at public expense, the lower tribunal is directed to appoint counsel to represent petitioner in the belated appeal authorized by this opinion.
WOLF, CLARK, and SWANSON, JJ., concur.